141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elva J. HAUGEN, Individually, and as President of Las VegasValley Church;  Las Vegas Valley Church,Plaintiffs-Appellants,v.Larry BERTSCH, Trustee for Elva J. Haugen's BankruptcyEstate;  James Lisowski, Sr., attorney for Trustee Bertsch;Joshua Landish, attorney for Mrs. Clark's adversaryproceedings;  Dave Henry, realtor;  Mrs. Clark, creditor;Stewart Bell, attorney for Mrs. Clark;  James Brennan;Thomas Foley;  State of Nevada;  Does, A through Z;  LandTitle of Nevada, Inc.;  Razia Isana;  Gunay Sarihan;  Stateof Nevada;  County of Clark;  Mark W. Schofield, ClarkCounty Assessor;  Mark Aston, Clark County Treasurer,Defendants-Appellees.Elva J. HAUGEN, Individually, and as Resident Agent for LasVegas Valley Church, and as Trustee for the Norris L. Haugen& Elva J. Haugen Family Trust;  Las Vegas Valley Church;Norris L. Haugen, Plaintiffs-Appellants,v.Barbara CLARK;  Stewart Bell;  State of Nevada;  Thomas A.Foley, Judge;  James Brennan;  Larry Bertsch;  Lisowski LawFirm, Ltd.;  James Lisowski, Sr.;  Cici Cunningham;  AaronSteinhoff;  Joshua M. Landish, Attorney;  County of Clark;Mark Schofield;  Mark Aston;  Ms. Clark;  Jerry Keller,Sheriff;  Officer McGuiness;  Officer D. Smith;  Dave Henry;Land Title of Nevada, Inc.;  Razia Isani;  Gunay Sarihan;Tom Grimmett;  Harry Haynes;  Dan Watson;  Las VegasAuction, Defendants-Appellees.
No. 97-15155, 97-15306.D.C. No. CV-95-00879-LDG/RLH.D.C. No. CV-97-00031-LDG.
United States Court of Appeals, Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Nevada Lloyd D. George, Chief Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*

Appeal No. 97-15155

2
Elva Haugen and the Las Vegas Valley Church appeal pro se the district court's order striking documents Haugen filed after their action (CV-95-0879) had been dismissed, and the order striking Haugen's motion for reconsideration.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.  The district court properly struck the filings because the action had been dismissed and the case was closed.

AFFIRMED.1
Appeal No. 97-15306

3
Elva Haugen, Norris Haugen and the Las Vegas Valley Church appeal pro se the district court's order denying leave to file their complaint pursuant to a vexatious litigant order, and the order denying Haugen's motion for reconsideration.  We review both orders for an abuse of discretion, see Moy v. United States, 906 F.2d 467, 469 (9th Cir.1990) (vexatious litigant order);  School Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993) (reconsideration), and we affirm for the reasons stated by the district court in its order entered on January 9, 1997.

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 All pending motions and petitions are denied


2
 All pending motions and petitions are denied